   Case 4:18-cv-00825-O Document 29 Filed 02/20/19                  Page 1 of 3 PageID 1093


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 RICHARD W. DEOTTE et al.,                       §
                                                 §
                                                 §
      Plaintiffs,                                §
                                                 §
 v.                                              §    Civil Action No. 4:18-cv-00825-O
                                                 §
 ALEX M. AZAR II et al.,                         §
                                                 §
      Defendants.                                §

          TEMPORARY RESTRAINING ORDER AND SCHEDULING ORDER
        Before the Court are Plaintiffs’ Motion for Preliminary Injunction, (ECF No. 20), and

Motion for Class Certification, (ECF No. 21), each filed on February 5, 2019. On February 7,

2019, the Court ordered the parties to confer on a briefing schedule for each motion. See Feb. 7,

2019 Order, ECF No. 24. After conferring, the parties have put before the Court a Joint Status

Report with a proposed initial briefing schedule, (ECF No. 27), and an Unopposed Motion for

Temporary Restraining Order, (ECF No. 28).

        The parties’ joint proposed briefing schedule is “joint” only insofar as a temporary

restraining order is granted. Plaintiff Braidwood seeks a prompt ruling on its request for a

preliminary injunction to avoid fines for conduct it claims is within its rights under the Religious

Freedom Restoration Act. See Joint Status Report 2, ECF No. 27. And because Braidwood’s tax

returns for the 2018 calendar year are due on March 15, 2018, Braidwood is generally unwilling

to agree to a briefing schedule that would push resolution of its request for an injunction past that

date. But as the Court has alluded, “the scope of any injunction would inevitably turn on whether

and what kind of class is certified.” Feb. 7, 2019 Order, ECF No. 24. And for the same reason,
   Case 4:18-cv-00825-O Document 29 Filed 02/20/19                  Page 2 of 3 PageID 1094


Defendants are generally unwilling to agree to a briefing schedule that would put the injunction

cart before the class-certification horse. See Joint Status Report 3, ECF No. 25.

       To alleviate this impasse, the parties have agreed to a combination of an unopposed motion

for a temporary restraining order and a briefing schedule that will allow resolution of the class

issue before the Court and the parties turn to the preliminary injunction. See generally Joint Status

Report, ECF No. 27. Defendants therefore do not oppose Plaintiffs’ Motion for Temporary

Restraining Order, (ECF No. 28), which is to apply only to Plaintiff Braidwood and only until such

time as the Court rules on the motion for a preliminary injunction.

       Having considered the parties’ status reports, motion, and briefing, the Court finds that the

motion, (ECF No. 28), should be and is hereby GRANTED.

       It is therefore ORDERED that:

       Defendants Alex M. Azar II, Steven T. Mnuchin, and R. Alexander Acosta, and their

officers, agents, servants, employees, attorneys, designees, and subordinates, as well as any person

acting in concert or participation with them, are ENJOINED from enforcing the Contraceptive

Mandate, codified at 42 U.S.C. § 300gg-13(a)(4), 45 C.F.R. § 147.130(a)(1)(iv), 29 C.F.R.

§ 2590.715–2713(a)(1)(iv), and 26 C.F.R. § 54.9815–2713(a)(1)(iv), only against any group

health plan, and any health insurance coverage provided in connection with a group health plan,

that is sponsored by Braidwood Management Inc., and they are ENJOINED from enforcing 26

U.S.C. § 4980D against Braidwood Management Inc. for its failure to provide contraceptive

coverage in its self-insured health plan from December 1, 2018, until the date on which this Court

rules on Plaintiffs’ motion for a preliminary injunction.

       This order, which is limited to Plaintiff Braidwood Management Inc., shall be

incorporated into the final judgment or consent decree issued in this case.
  Case 4:18-cv-00825-O Document 29 Filed 02/20/19                 Page 3 of 3 PageID 1095


       Additionally, it is ORDERED that Defendants file a response to Plaintiffs’ Motion for

Class Certification, (ECF No. 21), on or before March 8, 2019, that Plaintiffs file a reply thereto

on or before March 15, 2019, and that the parties meet and confer on a briefing schedule for the

Motion for Preliminary Injunction, (ECF No. 20), with seven days of the Court’s entry of an order

on the Motion for Class Certification.

       SO ORDERED on this 20th day of February, 2019.


                                                  _____________________________________
                                                  Reed O’Connor
                                                  UNITED STATES DISTRICT JUDGE
